Order entered January 28, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01266-CV

                          MARTIN BETTWIESER, Appellant

                                             V.

     SANDRA K. JEFFERY, F/N/A SANDRA K. DILL INDIVIDUALLY AND AS
   ADMINISTRATOR AND PERSONAL REPRESENTATIVE OF THE ESTATE OF
   THOMAS KARL BETTWIESER, DECEASED AND KEVIN JEFFERY, Appellees

                        On Appeal from the County Court at Law
                                Bastrop County, Texas
                            Trial Court Cause No. 17-18735

                                         ORDER
      Before the Court is appellant’s January 22, 2019 motion requesting a sixty-day extension

of time to file a brief. We GRANT the motion to the extent appellant shall file a brief by

February 27, 2019.

      Also before the Court is appellant’s January 23, 2019 motion for order to release the

electronic audio recording. We DENY the motion.

                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE